Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Remarks
Applicant's amendment filed on 12/20/2021 has been entered.  Claims 191, 193-194, 196-202, 205, 207 and 209-210 have been amended.  Claims 1-190 and 192 have been cancelled.  No claims have been added.  Claims 191, 193-207, and 209-210 are still pending in this application, with claim 191 being independent.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the limitation wherein the operation method comprises “dissecting a placement area to place the heart assistant device inside in relation to the heart…placing a heart contacting member in a position where said heart contacting member can periodically exert a force onto the patient’s heart following the heart’s contractions and adding force thereto…placing a respiration movement compensator between the operation device and the heart contacting organ, wherein respiration movement compensator is adapted to compensate for respiratory movement of the heart in relation to the stable bone position”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        31 December 2021